              Case 3:18-cv-03748-JCS Document 362 Filed 04/22/21 Page 1 of 14



 1   Tatyana Evgenievna Drevaleva

 2   3015 Clement St., Apt. 204,

 3   San Francisco, CA, 94121

 4   415-806-9864, tdrevaleva@gmail.com

 5   Plaintiff in Pro Per

 6

 7                             THE UNITED STATES DISTRICT COURT

 8                                  FOR NORTHERN CALIFORNIA

 9

10
                                              )         Case No. 3:18-cv-03748-JCS
11                                            )
          Tatyana E. Drevaleva                )
12                                            )
                         Plaintiff,           )         CASE MANAGEMENT STATEMENT.
13                                            )
                         vs.                  )         Part 4-21.
14                                            )
                                              )
15        Mr. Denis Richard McDonough in his )
          capacity as a Secretary of the U.S. )         Location: Courtroom F – 15th Floor
16        Department of Veterans Affairs      )
                                              )         450 Golden Gate Avenue,
17        810 Vermont Avenue, NW,             )
          Washington, D.C. 20420              )         San Francisco, CA 94102
18                                            )
                          Defendant           )         Judge: The Hon. Chief Magistrate
19                                            )
     Facility:                                )                 Judge Joseph C. Spero
20                                            )
             New Mexico VA Healthcare System )
21           1501 San Pedro Drive, S.E.       )
             Albuquerque, NM, 87108           )
22                                            )

23
            Plaintiff Tatyana Drevaleva to the above-entitled action submits Parts 3 of the CASE
24
     MANAGEMENT STATEMENT pursuant to the Standing Order for All Judges of the Northern
25
     District of California and Civil Local Rule 16-9. I am submitting Parts 4-21.
26
27

28
                                               Page 1 of 14

                  Case Management Statement, Parts 4-21; case No. 3:18-cv-03748-JCS
             Case 3:18-cv-03748-JCS Document 362 Filed 04/22/21 Page 2 of 14



 1          4. Motions
 2          All prior and pending motions, their current status, and any anticipated motions.

 3          All my Motions were denied by Judges Alsup, Gilliam, and Spero. Also, the 9 th Circuit

 4   denied all my Motions.

 5          I anticipate the following Motions:

 6          1) Motion for Preliminary Injunction – reinstatement back to work at any VAMC, being

 7             awarded with damages

 8          2) Motion to Consolidate my Lawsuits No. 3:18-cv-03748-JCS, 3:21-cv-00500-JCS, and

 9             3:21-cv-00684-JCS.

10                 Read MULLEN v. WELLS FARGO & COMPANY et al., No. C 20-07674 WHA

11             No. C 20-07997 WHA, March 15, 2021, “Under Rule 42(a) , the district court may

12             consolidate actions where the actions involve a "common question of law or fact."

13             The "district court has broad discretion under this rule to consolidate cases pending in

14             the same district." Investors Research Co. v. U.S. Dist. Court for Cent. Dist. of Cal.,

15             877 F.2d 777 , 777 (9th Cir. 1989).”

16                 My lawsuits involve the common questions of law and fact. Therefore, I will file a

17             Motion to consolidate my lawsuits.

18          3) Applications for Certification for a 28 U.S.C. §1292(b) Appeal

19          4) Motions for Sanctions, Expenses, Costs, and Attorney’s Fees pursuant to the

20             following statutes:

21             a) F.R.C.P. Rule 11

22             b) C.C.P. §128.5

23             c) C.C.P. §128.7

24          5) Discovery Motions.

25

26
27

28
                                              Page 2 of 14

                 Case Management Statement, Parts 4-21; case No. 3:18-cv-03748-JCS
             Case 3:18-cv-03748-JCS Document 362 Filed 04/22/21 Page 3 of 14



 1          5. Amendment of Pleadings
 2          The extent to which parties, claims, or defenses are expected to be added or dismissed

 3   and a proposed deadline for amending the pleadings.

 4          At the Case management Conference, we need to decide whether we want to consolidate

 5   my lawsuits. All amendments to my pleadings will be after that decision.

 6

 7          6. Evidence Preservation
 8          A brief report certifying that the parties have reviewed the Guidelines Relating to the

 9   Discovery of Electronically Stored Information (“ESI Guidelines”), and confirming that the

10   parties have met and conferred pursuant to Fed. R. Civ. P. 26(f) regarding reasonable and

11   proportionate steps taken to preserve evidence relevant to the issues reasonably evident in this

12   action. See ESI Guidelines 2.01 and 2.02, and Checklist for ESI Meet and Confer.

13          Alsup never allowed me to conduct Discovery. I need to conduct Discovery.

14

15          7. Disclosures
16          Whether there has been full and timely compliance with the initial disclosure

17   requirements of Fed. R. Civ. P. 26 and a description of the disclosures made. For ADA and

18   employment cases, see General Order Nos. 56 and 71.

19          Alsup never allowed me to conduct Discovery. I need to conduct Discovery.

20

21          8. Discovery
22          Discovery taken to date, if any, the scope of anticipated discovery, any proposed

23   limitations or modifications of the discovery rules, a brief report on whether the parties have

24   considered entering into a stipulated e-discovery order, a proposed discovery plan pursuant to

25   Fed. R. Civ. P. 26(f), and any identified discovery disputes.

26          Due to a joint Alsup’s and Robinson’s fraud and harassment towards me, I was deprived
27   of any right to conduct Discovery.

28          The scope of the anticipated Discovery:
                                                Page 3 of 14

                  Case Management Statement, Parts 4-21; case No. 3:18-cv-03748-JCS
     Case 3:18-cv-03748-JCS Document 362 Filed 04/22/21 Page 4 of 14



 1   1) To find out the name, the age, the qualifications, and the date of hiring of the second

 2      young male employee whom Dunkelberger hired to substitute my employment in

 3      2016 when I was in Russia

 4   2) To find out what Dr. Prince told over the phone to the EEO Investigator Mr. Dennis

 5      Hayo when Prince intentionally interrupted the phone conversation on March 15,

 6      2018 at 11.30 AM

 7   3) To depose Ms. Rhonda Anderson who allegedly was responsible for terminating my

 8      employment from the Raymond G. Murphy VAMC in 2017

 9   4) To depose Mr. Thomas Harris who wrote the June 30, 2017 Termination Letter from

10      the Raymond G. Murphy VAMC in 2017

11   5) To depose Dr. Prince and to ask her why she didn’t reinstate my employment at the

12      Raymond G. Murphy VAMC after she spoke to the EEO Investigator Mr. Dennis

13      Hayo and after she found out that the purpose of my 2017 trip to Russia was an IVF

14      procedure

15   6) To depose Ms. Raneta Bonin and to ask her what her role was in the termination of

16      my employment from the Raymond G. Murphy VAMC in 2017

17   7) To obtain the clear copies of the documents from the Human Resources of the

18      Raymond G. Murphy VAMC regarding my employment and the reasons of its

19      termination. Please, notice that the Raymond G. Murphy VAMC provided the EEO

20      Investigator Mr. Dennis Hayo with non-readable copies of the documents (ER Vol. 1,
21      pages 277, 295, 296)
22   8) To depose Dunkelberger and to ask her why she placed me on the AWOL status

23      starting May 21, 2017

24   9) To depose Johnson and to ask him why he cheated Dr. Prince about the reasons of my

25      trip to Russia in 2017 and why he lied that I hadn’t provided the VAMC with my

26      medical documentation
27   10) To depose Dunkelberger and to ask her why she lied in her June 12, 2017 letter that I

28      hadn’t provided the VAMC with my medical documentation on English language and
                                       Page 4 of 14

          Case Management Statement, Parts 4-21; case No. 3:18-cv-03748-JCS
             Case 3:18-cv-03748-JCS Document 362 Filed 04/22/21 Page 5 of 14



 1              why she mailed this letter to my home postal address in New Mexico instead of

 2              sending me an email

 3          11) To depose my co-workers Ms. Chelsea Casey, Ms. Nadya Das, and Nurse Melanie

 4          12) To depose both Dr., Prince and Ms. Raneta Bonin and to ask them why they denied

 5              my Request for a LWOP

 6          13) To find out who mailed a June 12, 2017 letter to my home postal address in

 7              Albuquerque, NM and why this person didn’t email this letter to my email address

 8          14) To find out whether the Raymond G. Murphy VAMC possibly bribed the EEO

 9              Investigator Mr. Dennis Hayo in exchange to a ruling against me

10          15) To obtain the copies of all mail and email exchange between Dunkelberger, Johnson,

11              Prince, Bonin, Speakman, Hayo, Anderson, Harris, and other individuals regarding

12              the termination of my employment in 2017 and the EEO investigation

13          16) To obtain, if possible, the copies of all verbal protocols between Dunkelberger,

14              Johnson, Prince, Bonin, Speakman, Hayo, Anderson, Harris, and other individuals

15              regarding the termination of my employment in 2017 and the EEO investigation

16          17) To obtain a statement of Hiring Official of the Minneapolis VAMC Mr. Joseph

17              Glazer about his phone conversation with Dunkelberger

18          18) To obtain a statement of the Hiring Official of the West Los Angeles VAMC about

19              whether or not the West Los Angeles VAMC spoke to Dunkelberger or any other

20              person at the Raymond G. Murphy VAMC about the reasons of the termination of my

21              employment in 2017.

22          Obviously, Robinson will not assist the Court to conduct any Discovery, and she will not

23   stipulate about obtaining any e-discovery order, a proposed discovery plan pursuant to Fed. R.

24   Civ. P. 26(f), and Robinson will keep blocking any Discovery. I am respectfully asking the Court

25   to disqualify Robinson from representing the U.S. Department of Veterans Affairs.

26
27          9. Class Actions
28          If a class action, a proposal for how and when the class will be certified.
                                               Page 5 of 14

                 Case Management Statement, Parts 4-21; case No. 3:18-cv-03748-JCS
              Case 3:18-cv-03748-JCS Document 362 Filed 04/22/21 Page 6 of 14



 1           This case is not a class action.

 2

 3           10. Related Cases
 4           Any related cases or proceedings pending before another judge of this court, or before

 5   another court or administrative body.

 6           4:19-cv-01454-HSG

 7           4:19-cv-02665-HSG

 8           4:19-cv-05927-HSG

 9           4:20-cv-00820-HSG

10           3:21-cv-00500-JCS

11           3:21-cv-00684-JCS

12           1:20-cv-00153-TW

13           No. 21-1213 at the U.S. Court of Appeals for the Federal Circuit (I erroneously filed a

14   Notice of Appeal after the lawsuit No. 4:20-cv-00820-HSG.)

15

16           11. Relief
17           All relief sought through complaint or counterclaim, including the amount of any

18   damages sought and a description of the bases on which damages are calculated. In addition,

19   any party from whom damages are sought must describe the bases on which it contends damages

20   should be calculated if liability is established.

21           Reinstatement, lost salary and benefits, initial damages – IMMEDIATELY.
22           All other remedies will be determined afterwards.

23

24           12. Settlement and ADR
25           Prospects for settlement, ADR efforts to date, and a specific ADR plan for the case,

26   including which ADR process option the parties have selected and a proposed deadline, or if the
27   parties do not agree, each party’s preferred option and timing, in compliance with ADR L.R. 3-5.

28
                                                 Page 6 of 14

                  Case Management Statement, Parts 4-21; case No. 3:18-cv-03748-JCS
               Case 3:18-cv-03748-JCS Document 362 Filed 04/22/21 Page 7 of 14



 1   In addition, the parties should include a description of key discovery or motions necessary to

 2   position the parties to negotiate a resolution.

 3             Due to both Alsup’s and Robinson’s ongoing fraud and harassment, I’ve been unable to

 4   obtain relief for over two and a half years. Finally, after multiple libelous promises to give “fair

 5   hearings and proceedings to a Pro Se Plaintiff”, Alsup recused himself from judging all my

 6   lawsuits. Robinson is still remaining as an Opposing Counsel. Recently, I made multiple

 7   attempts to disqualify Robinson from representing the Federal Government in all my lawsuits.

 8   Robinson doesn’t want to disqualify herself, and she keeps harassing me. The Hon. Judges

 9   Gilliam sand Spero also refused to disqualify Robinson and subject her to criminal penalties for

10   intentionally and maliciously denying my right to work on account of sex.

11             I don’t believe that after remand of my lawsuit No. 3:18-cv-03748-JCS Robinson will

12   change her fraudulent and harassing tactics. No doubt that she will keep harassing me, and she

13   will keep procrastinating and denying my right for relief. I am respectfully asking the Hon. Judge

14   Joseph Spero to immediately disqualify Robinson from representing the U.S. Department of

15   Veterans Affairs in my lawsuits.

16             Currently, the Alternative Dispute Resolution is impossible. Secretary McDonough is not

17   willing to assist me to obtain relief. Only the Court’s intervention is necessary for me to obtain

18   relief.

19

20             13. Consent to Magistrate Judge For All Purposes
21             Whether all parties will consent to have a magistrate judge conduct all further

22   proceedings including trial and entry of judgment.     __x__ YES      ____ NO

23

24             14. Other References
25             Whether the case is suitable for reference to binding arbitration, a special master, or the

26   Judicial Panel on Multidistrict Litigation.
27             Part 1. I don’t want binding arbitration. I want to proceed my lawsuit to a Jury Trial in
28   New Mexico.
                                                   Page 7 of 14

                    Case Management Statement, Parts 4-21; case No. 3:18-cv-03748-JCS
              Case 3:18-cv-03748-JCS Document 362 Filed 04/22/21 Page 8 of 14



 1           Part 2. I asked Alsup and the 9th Circuit to appoint a Master pursuant to 42 U.S.C.
 2   §2000e-5(f)(5) but Alsup refused. Read Alsup’s July 11, 2019 Order, from page 10, line 16 to

 3   page 11, line 7,

 4           “5. MOTION TO CERTIFY ACTION TO THE NINTH CIRCUIT OR APPOINT
 5   A MASTER.
 6           Plaintiff moves to certify this action to our court of appeals or to appoint a master

 7   pursuant to 42 U.S.C. § 2000e-5(f)(4)–(5), respectively. These motions are without merit for two

 8   reasons. First, Section 2000e-5(f)(4) states that “it shall be the duty of the chief judge of the

 9   district . . . to designate a judge in such district to hear and determine the case.” If no judge in the

10   district is available, the chief judge of the district “shall certify this fact to the chief judge of the

11   circuit . . . who shall then designate a district or circuit judge of the circuit to hear and determine

12   the case.” Ibid. From the beginning, plaintiff has been assigned district judges in a timely

13   manner. Plaintiff filed her original complaint on June 25, 2018 (Dkt. No 1). That same day, the

14   action was assigned to Magistrate Judge Susan van Keulen (Dkt. No. 2). Plaintiff then moved to

15   transfer this action from San Jose to San Francisco, which was granted. From there, the action

16   was immediately assigned to Magistrate Judge Lucy Koh (Dkt. No. 9). The action was then

17   reassigned to the undersigned judge (Dkt. No. 33). At no point has plaintiff’s action been without

18   a district judge “to hear and determine the case.” Second, Section 2000e-5(f)(5) states that if the

19   designated judge “has not scheduled the case for trial within one hundred and twenty days after

20   issue has been joined, that judge may appoint a master” (emphasis added). This order declines to

21   appoint a master.

22           Finally, this order notes that plaintiff seems to agree to move forward with the action

23   before the undersigned judge (Dkt. No. 144 at 2). Accordingly, the motions to certify this action

24   to our court of appeals or to appoint a master are DENIED AS MOOT.”
25           If the Hon. Judge Joseph Spero doesn’t schedule a trial within 120 days from the date of

26   the remand of my lawsuit No. 3:18-cv-03748-JCS to the District Court, I will renew my Motion
27   to Appoint a Master pursuant to 42 U.S.C. §2000e-5(f)(5) and the F.R.C.P. Rule 53.

28
                                                  Page 8 of 14

                  Case Management Statement, Parts 4-21; case No. 3:18-cv-03748-JCS
             Case 3:18-cv-03748-JCS Document 362 Filed 04/22/21 Page 9 of 14



 1          Part 3. I believe that the Judicial Panel for Multidistrict Litigation will be appropriate
 2   because my lawsuits involve Defendants that reside in New Mexico (the lawsuit No. 3:18-cv-

 3   03748-JCS), Minnesota (the lawsuit No. 3:21-cv-00500-JCS) and Pennsylvania (the lawsuit No.

 4   3:21-cv-00684-JCS.) Also, I reside in California.

 5

 6          15. Narrowing of Issues
 7          Issues that can be narrowed by agreement or by motion, suggestions to expedite the

 8   presentation of evidence at trial (e.g., through summaries or stipulated facts), and any request to

 9   bifurcate issues, claims, or defenses.

10          The 9th Circuit issued multiple fraudulent rulings against me in all my Appeals. These

11   rulings contradict the applicable Federal laws and contradict the case laws that were decided by

12   the U.S. Supreme Court and other Circuits.

13          Also, due to Robinson’s fraud and ongoing harassment towards me, she will not stipulate

14   with me about the facts of the case.

15          I need to disqualify Robinson from representing the U.S. Department of Veterans Affairs

16   before I can stipulate about the facts of the case, about the legal standards, and about all other

17   issues. Any stipulation is impossible with Robinson. She will keep obstructing Justice.

18          Also, I need to appeal the March 05, 2021 Order of the Hon. Judge Joseph Spero that

19   denied my Fourth Motion to Vacate the Judgment in case No. 3:18-cv-03748-JCS.

20          Also, I need to appeal the March 29, 2021 Order of the Hon. Judge Haywood S. Gilliam

21   that closed the case No. 3:20-cv-00820-HSG.

22          Also, I need to appeal the March 26, 2021 Order of the Hon. Judge Haywood S. Gilliam

23   that closed the case No. 3:19-cv-05927-HSG.

24          If I find $300 to file a Petition for Writ of Certiorari after Appeal No. 19-16395, I want to

25   challenge the fraudulent decisions of the 9th Circuit in this Appeal. Seems that the 9th Circuit is

26   concerned by only rich litigants, and the 9th Circuit doesn’t care about the penniless victims of
27   employment discrimination.

28
                                               Page 9 of 14

                  Case Management Statement, Parts 4-21; case No. 3:18-cv-03748-JCS
             Case 3:18-cv-03748-JCS Document 362 Filed 04/22/21 Page 10 of 14



 1          After I file my new Notices of Appeal, and after I possibly file a Petition for Writ of

 2   Certiorari, and after I obtain the new rulings of the 9th Circuit and the U.S. Supreme Court, I will

 3   be eligible to think about bifurcating issues and claims.

 4

 5          16. Expedited Trial Procedure
 6          Whether this is the type of case that can be handled under the Expedited Trial Procedure

 7   of General Order 64, Attachment A. If all parties agree, they shall instead of this Statement, file

 8   an executed Agreement for Expedited Trial and a Joint Expedited Case Management Statement,

 9   in accordance with General Order No. 64, Attachments B and D.

10          Despite all my long time begging to expedite a trial in New Mexico, all Courts including

11   the U.S. Supreme Court have consistently denied my right for relief. It is sadism that is not

12   justified by any statute or regulation.

13          Title VII is criminal case. Read 18 U.S. Code § 246 - Deprivation of relief benefits,

14   “Whoever directly or indirectly deprives, attempts to deprive, or threatens to deprive any person

15   of any employment, position, work, compensation, or other benefit provided for or made

16   possible in whole or in part by any Act of Congress appropriating funds for work relief or relief

17   purposes, on account of political affiliation, race, color, sex, religion, or national origin, shall be
18   fined under this title, or imprisoned not more than one year, or both.”

19          The right to trial by jury in a criminal case resides in Article III, Section 2 of the federal

20   Constitution, “The Trial of all Crimes, except in Cases of Impeachment; shall be by Jury; and
21   such Trial shall be held in the State where the said Crimes shall have been committed; but
22   when not committed within any State, the Trial shall be at such Place or Places as the Congress

23   may by Law have directed.”

24          Read Tin Cup, LLC, an Alaska limited liability company, v. United States Army Corps of

25   Engineers, No. 17-35889 (9th Circuit, 2018),

26          “Indeed, the first paragraph uses the mandatory term “shall,” while the second paragraph
27   uses the word “will.” The Supreme Court has distinguished descriptive “will” statements from

28   mandatory “shall” statements. See Norton v. Southern Utah Wilderness Alliance, 542 U.S. 55,
                                                Page 10 of 14

                  Case Management Statement, Parts 4-21; case No. 3:18-cv-03748-JCS
              Case 3:18-cv-03748-JCS Document 362 Filed 04/22/21 Page 11 of 14



 1   69 (2004) (concluding that a statute’s requirement that an agency “shall” act in accordance with

 2   a land use plan was a mandatory statement.”)…
 3            Had Congress intended to bind the Corps, it would have used the word “shall.” This

 4   interpretation comports with the “well established canon of statutory interpretation that the use of

 5   different words or terms within a statute demonstrates that Congress intended to convey a

 6   different meaning for those words.” S.E.C. v. McCarthy, 322 F.3d 650, 656 (9th Cir. 2003)

 7   (collecting cases).

 8            … The Corps’ interpretation of the provision at issue—that “shall” connotes a mandatory

 9   obligation and “will” connotes a description of what Congress expected to happen—is a

10   reasonable reading of the statute. It cannot be said that the language of the statute “admits of no

11   other reasonable interpretation” than the interpretation that Tin Cup has proffered. Minis, 40 U.S.

12   at 445 [Minis v. United States, 40 U.S. (15 Pet.) 423 (1841)].”

13            Therefore, Article III, Section 2 of the U.S. Constitution imposes a mandatory obligation

14   on a Court to conduct a Jury Trial in the State of New Mexico where the crime occurred.

15

16            17. Scheduling
17            Proposed dates for completion of initial ADR session, designation of experts, discovery

18   cutoff, hearing of dispositive motions, pretrial conference and trial.

19            IMMEDIATELY!!!

20

21            18. Trial
22            Whether the case will be tried to a jury or to the court and the expected length of the

23   trial.

24            I demanded a Jury Trial multiple times which Alsup completely ignored. The Jury Trial

25   shall be held in New Mexico. I don’t know about the length of the trial. The Jury Trial shall be

26   held IMMEDIATELY.
27

28
                                               Page 11 of 14

                   Case Management Statement, Parts 4-21; case No. 3:18-cv-03748-JCS
             Case 3:18-cv-03748-JCS Document 362 Filed 04/22/21 Page 12 of 14



 1          19. Disclosure of Non-party Interested Entities or Persons
 2          Whether each party has filed the “Certification of Interested Entities or Persons”

 3   required by Civil Local Rule 3-15. In addition, each party must restate in the case management

 4   statement the contents of its certification by identifying any persons, firms, partnerships,

 5   corporations (including parent corporations) or other entities known by the party to have either:

 6   (i) a financial interest in the subject matter in controversy or in a party to the proceeding; or (ii)

 7   any other kind of interest that could be substantially affected by the outcome of the proceeding.

 8          The Civil Local Rule 3-15 doesn’t apply “to any governmental entity or its agencies.”

 9

10          20. Professional Conduct
11          Whether all attorneys of record for the parties have reviewed the Guidelines for

12   Professional Conduct for the Northern District of California.

13          Attorney Robinson has consistently exhibited fraud, harassment, and multiple felonies. I

14   believe she possibly filed a forged Declaration of Carla Dunkelberger under the penalty of

15   perjury with severely redacted Exhibits in the lawsuit No. 3:18-cv-03748-JCS. I believe that Ms.

16   Carla Dunkelberger never wrote this Declaration herself and never redacted the Exhibits.

17   Attorney Robinson fraudulently concealed the material facts of all my lawsuits. Robinson

18   intentionally and maliciously didn’t disclose that Assistant Manager Mr. Phil Johnson had

19   verbally allowed me to go to Russia in 2017. Robinson fraudulently procrastinated for very

20   extended periods of time, and she intentionally and maliciously kept denying my right for relief

21   on account of sex, see 18 U.S.C. §246. Robinson consistently, maliciously and intentionally

22   didn’t file her own Declarations under the penalty of perjury and under the Federal laws that:

23          1) She is familiar with the material facts of the case

24          2) Everything she wrote was a true and genuine point of view of the U.S. Department of

25              Veterans Affairs

26          3) Everything she wrote was true and correct.
27          I made multiple Motions to disqualify Robinson from representing the U.S. Department

28   of Veterans Affairs, to report Robinson’s behavior to the Federal Bureau of Investigations, and to
                                                Page 12 of 14

                  Case Management Statement, Parts 4-21; case No. 3:18-cv-03748-JCS
               Case 3:18-cv-03748-JCS Document 362 Filed 04/22/21 Page 13 of 14



 1   impose criminal penalties on Robinson for obstruction of Justice, tampering with the evidence

 2   and for denying my right for relief on account of sex, see 18 U.S.C. §246.

 3             Obviously, Robinson intentionally and maliciously brought false claims upon the United

 4   States in violation of 18 U.S. Code § 287 - False, fictitious or fraudulent claims. Robinson

 5   fraudulently and maliciously claimed that I had been fired from my job at the Raymond G.

 6   Murphy VAMC for failure to follow the proper steps to obtain a Leave Without Pay and for

 7   subsequent absence without leave. Robinson knew very well that I had gone to Russia with a

 8   verbal approval of Assistant Manager Mr. Phil Johnson. However, in all my lawsuits, Robinson

 9   kept claiming that I had gone to Russia without permission, and therefore I was fired. It was an

10   intentional and malicious Libel about the reasons of the termination of my employment which is

11   a crime in both State of New Mexico and State of California. It is also a hate crime. Robinson

12   shall be prosecuted for this Libel.
13             The Hon. Judges Gilliam and Spero denied my Administrative Motions and refused to

14   prosecute Robinson for her felonies. Also, I believe that there was a criminal conspiracy between

15   Robinson and Alsup that was aimed to deny my right for relief on account of sex, see 18 U.S.C.

16   §246.I am respectfully asking the Hon. Judge Joseph Spero to prosecute both Alsup and

17   Robinson for their crimes.

18

19             21. Other
20             Such other matters as may facilitate the just, speedy and inexpensive disposition of this

21   matter.

22             Alsup and Robinson made everything very expensive for me. They shall be prosecuted
23   for their crimes.

24

25              Dated: April 22, 2021.                 s/ Tatyana Drevaleva Plaintiff Pro Se.

26                                                     Counsel for plaintiff
27

28
                                                Page 13 of 14

                    Case Management Statement, Parts 4-21; case No. 3:18-cv-03748-JCS
            Case 3:18-cv-03748-JCS Document 362 Filed 04/22/21 Page 14 of 14



 1

 2
             Dated:
 3
                                                      Counsel for defendant
 4

 5
            CASE MANAGEMENT ORDER
 6
            The above JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER is
 7
     approved as the Case Management Order for this case and all parties shall comply with its
 8
     provisions. [In addition, the Court makes the further orders stated below:]
 9

10

11
            IT IS SO ORDERED.
12
            Dated:
13
                                                       UNITED                         STATES
14
                                                DISTRICT/MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                               Page 14 of 14

                  Case Management Statement, Parts 4-21; case No. 3:18-cv-03748-JCS
